    Case 2:13-cv-19899 Document 63 Filed 08/14/19 Page 1 of 7 PageID #: 528



                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

 IN RE: ETHICON, INC.,
 PELVIC REPAIR SYSTEM PRODUCTS
 LIABILITY LITIGATION
                                                         Master File No. 2:12-MD-02327
                                                                   MDL 2327

                                                             JOSEPH R. GOODWIN
                                                             U.S. DISTRICT JUDGE
 THIS DOCUMENT RELATES TO:
 Jana Garvin, et al. v. Ethicon, Inc., et al.
 Case No.         2:13-cv-19899



        MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO LIMIT
          THE CASE-SPECIFIC TESTIMONY OF DANIEL ELLIOTT, M.D.

       Defendants Johnson & Johnson and Ethicon, Inc. (collectively “Ethicon”) submit this

brief in support of their Motion to Limit the Case-Specific Testimony of Daniel Elliott, M.D.

                                  SUMMARY OF ARGUMENT

       Plaintiffs have designated Dr. Elliott, a pelvic surgeon and urologist with experience

installing and removing sling systems, as an expert in this case. See Ex. A, Elliott Case-Specific

Expert Report. The vast majority of Dr. Elliott’s “case-specific” report in this matter is simply a

verbatim copy of general opinions that he has previously given. With respect to these general

opinions, Defendants adopt the Motion to Exclude Certain General Opinions of Daniel Elliott,

M.D., filed in Wave 11.

       For the reasons set forth below, the Court should exercise its gatekeeping role and

preclude Dr. Elliott from testifying that the warnings provided to Ms. Garvin were inadequate.

Such matters are inadmissible because Dr. Elliott is not qualified to offer them, and his opinions

would be prejudicial, irrelevant, and a waste of time. Dr. Elliott’s opinions regarding certain

                                                1
     Case 2:13-cv-19899 Document 63 Filed 08/14/19 Page 2 of 7 PageID #: 529



future conditions that Ms. Garvin might experience should also be excluded. Dr. Elliott engages

in speculation and offers unreliable and unfairly prejudicial conclusions that do not fit the facts

of this case. Furthermore, Dr. Elliott’s warning opinions and opinions on future conditions

should be excluded under Fed. R. Evid. 403, because they would only serve to unfairly prejudice

Ethicon, and allowing this irrelevant testimony would be a waste of time.

                                         ARGUMENT

       Ethicon incorporates by reference the legal standard for Daubert motions as articulated by

the Court in Huskey v. Ethicon, Inc., 29 F. Supp. 3d 691, 701 (S.D. W. Va. 2014). Plaintiffs

have designated Dr. Elliott as both a general and case-specific expert. The first thirty-four (34)

pages of Dr. Elliott’s case-specific report, however, have nothing to do with Ms. Garvin

specifically. Instead, they concern his general opinions about the TVT-O device, the Instructions

for Use and warnings, and prior studies of the device. See Ex. A, Elliott Case-Specific Report at

1-35. Because none of these opinions relate to Ms. Garvin specifically, Ethicon incorporates its

Motion to Exclude the General Opinions of Dr. Elliott for Wave 11 and does not rebut those

arguments separately herein. Ethicon respectfully requests that the Court exclude Dr. Elliott’s

testimony for the reasons expressed in the Wave 11 briefing, as well as the case-specific reasons

set forth below.

I.     The Court should exclude Dr. Elliott’s warning opinions.

       A.      Lack of Expertise

       Dr. Elliott is an Associate Professor of Urology at Mayo Clinic Graduate School of

Medicine in Rochester, Minnesota. Ex. A, Elliott Case-Specific Report at 1. Among other

opinions, Dr. Elliott appears to assert that the IFU for TVT-O should have included additional

warnings about alleged risks related to implantation, and that Ms. Garvin was unable to properly



                                                2
    Case 2:13-cv-19899 Document 63 Filed 08/14/19 Page 3 of 7 PageID #: 530



consent to surgery due to the lack of this information. Id. at 45 (“1. Ms. Garvin was not able to

make a fully informed medical decision regarding the implantation of the TVT-O polypropylene

mesh because Ethicon failed to fully disclose the risks, complications (both early and late), and

the consequences thereof, in Ethicon’s Instructions for Use.”)

       For the reasons set forth in Ethicon’s Motion to Exclude the General Opinions of Dr.

Elliott for Wave 11 regarding Dr. Elliott’s lack of qualifications to offer warning opinions, as

well as for the case-specific reason set forth below, Ethicon respectfully requests that the Court

exclude Dr. Elliott’s testimony regarding warnings.

       B.      Lack of Causation

       Aside from Dr. Elliott’s lack of qualifications to offer warning opinions, Dr. Elliott’s

warning opinions are irrelevant because Ms. Garvin’s implanting physician, Dr. Virginia Stokes,

testified that different warnings would not have changed her decision to use the TVT-O, that she

did not rely on the TVT-O IFU in making her treatment decision for Ms. Garvin, and that she

was independently aware of potential adverse events of the TVT-O. See Ex. B, Stokes 6/6/19

Dep. Tr. 113:6-114:18; 117:12-119:11; 141:8-144:13; 146:8-147:25.

       Kentucky recognizes the learned-intermediary doctrine, under which a device

manufacturer discharges its duty to warn if the manufacturer adequately warns the prescribing

physician; there is no duty to warn the patient directly. Larkin v. Pfizer, Inc., 153 S.W.3d 758,

761 (Ky. 2004). “To plead a failure to warn claim in a prescription drug case, a plaintiff must

allege facts for the Court to infer that (1) the manufacturer failed to provide his prescribing

physician with adequate warnings about risks of which it knew or should have known and (2) the

inadequate warnings proximately caused his injuries.” Estate of DeMoss by & through DeMoss

v. Eli Lilly & Co., 234 F. Supp. 3d 873, 880 (W.D. Ky. 2017). When evaluating the adequacy or



                                                3
      Case 2:13-cv-19899 Document 63 Filed 08/14/19 Page 4 of 7 PageID #: 531



need for a warning, the expertise of the users of the product (the prescribing physician) must be

considered, and a manufacturer may rely on the knowledge of a reasonable professional

prescribing the product. Foister v. Purdue Pharma, L.P., 295 F. Supp. 2d 693, 706-707 (E.D.

Ky. 2003). Moreover, where there is no evidence that a physician or patient actually used the

warning provided, they cannot be said to have relied on it. Hardy v. Royce Labs., Inc., No. 2000

WL 33960115, at *4 (W.D. Ky. Jan. 3, 2000).

        Here, Dr. Stokes testified that she did not use the IFU to consult with Ms. Garvin in

advance of her surgery, and that all of the additional warnings Plaintiffs suggest should have

been included in the IFU were known risks, of which Dr. Stokes was aware and would have

conveyed to her patients. Ex. B, Stokes 6/6/19 Dep. Tr. 113:6-114:18; 117:12-119:11; 141:8-

144:13; 146:8-147:2. Thus, the warnings outlined in Ms. Garvin’s TVT-O IFU were adequate,

and even if they were not (an assertion with which Ethicon disagrees), any lack of adequate

warning cannot be deemed the proximate cause of Ms. Garvin’s injuries. Under Kentucky law,

Dr. Elliott’s warning opinions are inadmissible and should be excluded.

II.     The Court should limit Dr. Elliott’s opinions about certain future conditions.

        Under Kentucky law, a plaintiff must introduce evidence to show that it is probable that

the conduct of the defendant was a cause in fact of the result. Stevens v. Keller Ladders, 1 F.

App'x 452, 460 (6th Cir. 2001). A mere possibility of such causation is not enough. Id. The

Court should preclude Dr. Elliott from testifying that Ms. Garvin’s TVT-O device caused certain

conditions that are not based on reliable methodology and that are not made within a reasonable

degree of medical certainty.

        Dr. Elliott vaguely predicts in his Case-Specific Report that “[w]ithout a major reduction

in her symptoms [Ms. Garvin] is unlikely to ever regain the benefit of physical intimacy again in



                                                4
    Case 2:13-cv-19899 Document 63 Filed 08/14/19 Page 5 of 7 PageID #: 532



her life.” Ex. A, Elliott Case-Specific Report at p. 45. Dr. Elliott also states in his report that

“studies have shown the long-term negative impact leading to feelings of isolation, loneliness,

depression and suicide.” Id. Dr. Elliott does not opine that Ms. Garvin will develop these

mental conditions, and therefore, any such testimony should be disallowed. Similarly, Dr. Elliott

can only speculate about the level of “reduction” of what he vaguely describes as “symptoms”

will occur for Ms. Garvin in the future. The Court should preclude Dr. Elliott from testifying

about potential future conditions that are based on mere possibilities and that he has not opined

that Ms. Garvin will sustain within a reasonable degree of medical certainty. Any such opinions

would be unreliable and prejudicial and should be excluded.

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court limit Dr.

Elliott’s opinions consistent with the above.




                                                5
Case 2:13-cv-19899 Document 63 Filed 08/14/19 Page 6 of 7 PageID #: 533



                                       Respectfully Submitted,

                                       /s/ William M. Gage
                                       William M. Gage
                                       Butler Snow LLP
                                       1020 Highland Colony Parkway
                                       Suite 1400 (39157)
                                       P.O. Box 6010
                                       Ridgeland, MS 39158-6010
                                       (601) 985-4523
                                       William.gage@butlersnow.com

                                       /s/ Susan M. Robison
                                       Susan Robinson (W. Va. Bar #5169)
                                       Thomas Combs & Spann PLLC
                                       300 Summers Street
                                       Suite 1380 (25301)
                                       P.O. Box 3824
                                       Charleston, WV 25338
                                       (304) 414-1807
                                       srobinson@tcspllc.com

                                       Counsel for Defendants Ethicon, Inc. and
                                       Johnson & Johnson




                                   6
    Case 2:13-cv-19899 Document 63 Filed 08/14/19 Page 7 of 7 PageID #: 534



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION



IN RE: ETHICON, INC. PELVIC REPAIR                       Master File No. 2:12-MD-02327
SYSTEM PRODUCTS LIABILITY                                        MDL No. 2327
LITIGATION

                                                             JOSEPH R. GOODWIN
THIS DOCUMENT RELATES TO                                     U.S. DISTRICT JUDGE
Jana Garvin, et al. v. Ethicon, Inc., et al.
Case No. 2:12-cv-19899



                                  CERTIFICATE OF SERVICE

        I, William M. Gage, certify that on this day I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the CM/ECF participants registered to receive service in this MDL.

                                               /s/ William M. Gage
                                               William M. Gage
                                               Butler Snow LLP
                                               1020 Highland Colony Parkway
                                               Suite 1400 (39157)
                                               P.O. Box 6010
                                               Ridgeland, MS 39158-6010
                                               (601) 985-4523
                                               William.gage@butlersnow.com




                                                 7
